               Case 2:17-cv-00094-RAJ Document 384 Filed 07/17/20 Page 1 of 7



 1                                                                          The Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7
                                    IN THE UNITED STATES DISTRICT COURT
 8                                    WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
 9

10   ABDIQAFAR WAGAFE, et al., on behalf of                 CASE NO. 2:17-cv-00094-RAJ
     himself and other similarly situated,
11                                                          DECLARATION OF VICTORIA M.
                                        Plaintiffs,         BRAGA RE: DEFENDANTS’
12                                                          RESPONSE TO PLAINTIFFS’
                  v.                                        SUPPLEMENTAL BRIEF RE:
13                                                          OUTSTANDING DISCOVERY
     DONALD TRUMP, President of the United                  DISPUTES
14   States, et al.,
15                                      Defendants.
16

17
             I, Victoria M. Braga, hereby declare:
18
             1.        I am one of the attorneys representing Defendants in the above-captioned matter,
19
     Wagafe v. Trump, No. 2:17-cv-00094-RAJ. I have personal knowledge of the facts stated below and
20
     am competent to testify regarding the same.
21           2.        Following a telephone conference with the parties on May 14, 2020, the Court struck
22 four pending discovery motions, including Plaintiffs’ motions seeking to compel lesser-redacted

23 versions of the Named Plaintiffs’ A Files and lesser-redacted versions of 41 documents produced in

24 discovery. See Dkt. No. 355 (striking, inter alia, Dkt. Nos. 312, 316). The Court directed the parties

25 to negotiate in an attempt to resolve these and other outstanding discovery disputes.

26           3.        The parties have met and conferred extensively in an effort to resolve Plaintiffs’ A

27 Files and documents motions. As a part of this prosess, Plaintiffs’ counsel sent Defendants’ counsel

28 PDF versions of the A Files and documents including comments on specific pages challenging

     Declaration of Victoria M. Braga Re:                                             UNITED STATES DEPARTMENT OF JUSTICE
     Defs’ Response to Pls’ Supplemental Brief - 1                              CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                        Ben Franklin Station, P.O. Box 878
     (Case No. 2:17-cv-00094-RAJ)                                                            Washington, D.C. 20044
                                                                                                  (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 384 Filed 07/17/20 Page 2 of 7



 1 specific redactions. Defendants’ counsel then prepared spreadsheets for Plaintiffs’ counsel

 2 describing, for each challenged redaction, the withheld content. A File redactions are identified in

 3 the spreadsheets by Bates number as well as by A File PDF page number. Document redactions are
   identified in the spreadsheets by a document’s beginning Bates number and the PDF page number on
 4
   which the challenged redaction appears. In addition to these redaction descriptions, where possible,
 5
   Defendants lifted redactions and sent Plaintiffs’ counsel the updated pages. The spreadsheets also
 6
   indicate where Defendants made changes to redactions and sent Plaintiffs’ counsel updated pages.
 7
   Plaintiffs’ counsel and Defendants’ counsel also participated in four telephonic meet and confers
 8
   regarding the challenged redactions in the A Files and documents.
 9
           4.       The meet and confer process described above did not satisfy Plaintiffs’ counsel that
10
   the A Files and documents are properly redacted. On June 26, 2020, Plaintiffs requested to file a
11
   supplemental brief with the Court concerning unresolved issues. Dkt. No. 372. The Court granted
12
   this request, permitting Plaintiffs to file a supplemental brief and Defendants to respond. On July
13 10, Plaintiffs filed a brief challenging Defendants A File redactions, generally, as well as redactions

14 on specific pages in 31 documents. See Dkt. No. 379, Whidbee Decl., ¶ 4.

15           5.       Defendants’ response to Plaintiffs’ supplemental brief includes Exhibits A through S.
16 All exhibits, except for Exhibit B, will be filed under seal.

17           6.       Attached as Exhibit A is a true and correct copy of the Affidavit of Andrew J.
18 Davidson, which was provided to Plaintiffs’ counsel on August 10, 2019.

19           7.       Attached as Exhibit B is a true and correct copy of a memorandum from Jonathan R.

20 Scharfen, Deputy Director, U.S. Citizenship & Immigration Services, Policy for Vetting and

21 Adjudicating Cases with National Security Concerns. April 11, 2008. This document is included in
   Certified Administrative Record, filed with the Court on October 11, 2019, at CAR000001-
22
   CAR000007. See Dkt. 286.
23
           8.      Attached as Exhibit C is a data chart sent to Plaintiffs’ counsel on June 12, 2020.
24
           9.      Attached as Exhibit D is a true and correct copy of a spreadsheet I sent to Plaintiffs’
25
   counsel on June 5, 2020 describing the content under challenged redactions in the A File of one of
26
   the Named Plaintiffs. I e-mailed the spreadsheet to Plaintiffs’ counsel in Excel format. For the
27
   purposes of filing, I converted the spreadsheet to PDF format. I made formatting changes to some of
28

     Declaration of Victoria M. Braga Re:                                           UNITED STATES DEPARTMENT OF JUSTICE
     Defs’ Response to Pls’ Supplemental Brief - 2                            CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                      Ben Franklin Station, P.O. Box 878
     (Case No. 2:17-cv-00094-RAJ)                                                          Washington, D.C. 20044
                                                                                                (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 384 Filed 07/17/20 Page 3 of 7



 1 the cells so that all information accessible to Plaintiffs’ counsel in the electronic document is visible

 2 in the filed PDF.

 3           10.      Attached as Exhibit E is a true and correct copy of two spreadsheets I sent to
     Plaintiffs’ counsel, on June 15, 2020 and June 19, 2020, respectively, describing the content under
 4
     challenged redactions in the A File of one of the Named Plaintiffs. Pages 1-3 of the exhibit is a true
 5
     and correct copy of the spreadsheet sent on June 15, 2020, and pages 4-5 of the exhibit ia a true and
 6
     correct copy of the spreadsheet sent on June 19, 2020. I e-mailed the spreadsheets to Plaintiffs’
 7
     counsel in Excel format.. For the purposes of filing, I converted the spreadsheets to PDF format. I
 8
     made formatting changes to some of the cells so that all information accessible to Plaintiffs’ counsel
 9
     in the electronic documents is visible in the filed PDFs.
10
             11.      Attached as Exhibit F is a true and correct copy of a spreadsheet I sent to Plaintiffs’
11
     counsel on June 8, 2020 describing the content under challenged redactions in the A File of one of
12
     the Named Plaintifffs. I e-mailed the spreadsheet to Plaintiffs’ counsel in Excel format. For the
13 purposes of filing, I converted the spreadsheet to PDF format. I made formatting changes to some of

14 the cells so that all information accessible to Plaintiffs’ counsel in the electronic document is visible

15 in the filed PDF.

16           12.      Attached as Exhibit G is a true and correct copy of a spreadsheet I sent to Plaintiffs’
17 counsel on June 9, 2020 describing the content under challenged redactions in the A File of one of

18 the Named Plaintiffs. I e-mailed the spreadsheet to Plaintiffs’ counsel in Excel format.. For the

19 purposes of filing, I converted the spreadsheet to PDF format. I made formatting changes to some of

20 the cells so that all information accessible to Plaintiffs’ counsel in the electronic document is visible

21 in the filed PDF.
            13.    Attached as Exhibit H is a true and correct copy of a spreadsheet I sent to Plaintiffs’
22
   counsel on June 11, 2020 describing the content under challenged redactions in the A File of one of
23
   the Named Plaintiffs. I e-mailed the spreadsheet to Plaintiffs’ counsel in Excel format. For the
24
   purposes of filing, I converted the spreadsheet to PDF format. I made formatting changes to some of
25
   the cells so that all information accessible to Plaintiffs’ counsel in the electronic document is visible
26
   in the filed PDF.
27

28

     Declaration of Victoria M. Braga Re:                                             UNITED STATES DEPARTMENT OF JUSTICE
     Defs’ Response to Pls’ Supplemental Brief - 3                              CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                        Ben Franklin Station, P.O. Box 878
     (Case No. 2:17-cv-00094-RAJ)                                                            Washington, D.C. 20044
                                                                                                  (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 384 Filed 07/17/20 Page 4 of 7



 1           14.      Attached as Exhibit I is a true and correct copy of a spreadsheet I sent to Plaintiffs’

 2 counsel on June 9, 2020 describing the content under challenged redactions in the Supplemental File

 3 of one of the Named Plaintiffs. I e-mailed the spreadsheet to Plaintiffs’ counsel in Excel format.
   For the purposes of filing, I converted the spreadsheet to PDF format. I made formatting changes to
 4
   some of the cells so that all information accessible to Plaintiffs’ counsel in the electronic document
 5
   is visible in the filed PDF.
 6
           15.      Attached as Exhibit J is a true and correct copy of an excerpt from the transcript of
 7
   the deposition of Christopher Heffron, taken by Plaintiffs’ counsel on December 12, 2019.
 8
           16.      Attached as Exhibit K is a true and correct copy of excerpts from the transcript of the
 9
   deposition of Daniel Renaud, taken by Plaintiffs’ counsel on January 10, 2020.
10
           17.      Attached as Exhibit L are true and correct copies of e-mails I exchanged with
11
   Plaintiffs’ counsel on June 23, 2020 and June 24, 2020 concerning certain content in the A Files.
12
           18.      Attached as Exhibit M is a true and correct copy of a page from one of the Named
13 Plaintiffs’ A Files, which I sent to Plaintiffs’ counsel on June 11, 2020 in a form lesser-redacted than

14 the copy of the page they submitted with their supplemental brief on July 10, 2020. See Pls’ Supp.

15 Br. at 7 (discussing Pls’ Ex. X).

16           19.      Attached as Exhibit N is a true and correct copy of the Declaration of Jill A.
17 Eggleston.

18           20.      Attached as Exhibit O is a true and correct copy of a data chart sent to Plaintiffs’

19 counsel on November 29, 2019.

20           21.      Attached as Exhibit P is a true and correct copy of a document produced to

21 Plaintiffs’ counsel on October 10, 2018. The document was entered as an exhibit by Plaintiffs’
   counsel during their deposition of Christopher Heffron on December 12, 2019.
22
           22.     Attached as Exhibit Q are true and correct copies of seven spreadsheets I sent to
23
   Plaintiffs’ counsel on June 5, 2020, June 12, 2020, June 17, 2020, June 23, 2020, June 26, 2020,
24
   June 29, 2020, and June 30 2020, respectively, describing the content under challenged redactions in
25
   the documents at issue. Pages 1-8 of the exhibit is a true and correct copy of the spreadsheet sent on
26
   June 5, 2020, and pages 9-11 of the exhibit ia a true and correct copy of the spreadsheet sent on June
27
   12, 2020, pages 12-13 of the exhibit is a true and correct copy of the spreadsheet sent on June 17,
28

     Declaration of Victoria M. Braga Re:                                             UNITED STATES DEPARTMENT OF JUSTICE
     Defs’ Response to Pls’ Supplemental Brief - 4                              CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                        Ben Franklin Station, P.O. Box 878
     (Case No. 2:17-cv-00094-RAJ)                                                            Washington, D.C. 20044
                                                                                                  (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 384 Filed 07/17/20 Page 5 of 7



 1 2020, pages 14-17 is a true and correct copy of the spreadsheet sent on June 23, 2020, pages 18-19 is

 2 a true and correct copy of the spreadsheet sent on June 26, 2020, pages 20-21 is a true and correct

 3 copy of the spreadsheet sent on June 29, 2020, and page 22 is a true and correct copy of the
   spreadsheet sent on June 30, 2020. I e-mailed the spreadsheets to Plaintiffs’ counsel in Excel
 4
   format. For the purposes of filing, I converted the spreadsheets to PDF format. I made formatting
 5
   changes to some of the cells so that all information accessible to Plaintiffs’ counsel in the electronic
 6
   documents is visible in the filed PDFs.
 7
           23.     Attached as Exhibit R is a letter Defendants’ counsel sent to Plaintiffs’ counsel on
 8
   September 27, 2019.
 9
           24.     Attached as Exhbit S is an e-mail exchange between Defendants’ counsel and
10
   Plaintiffs’ counsel between July 13, 2020 and July 15, 2020 regarding Plaintiffs’ July 10, 2020
11
   filing.
12

13
             I declare under penalty of perjury that the foregoing is true and correct.
14
             Executed on this 17th day of July 2020, at Washington, D.C.
15

16
                                                s/ Victoria M. Braga
17                                              VICTORIA M. BRAGA

18

19

20

21

22

23

24

25

26

27

28

     Declaration of Victoria M. Braga Re:                                            UNITED STATES DEPARTMENT OF JUSTICE
     Defs’ Response to Pls’ Supplemental Brief - 5                             CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                       Ben Franklin Station, P.O. Box 878
     (Case No. 2:17-cv-00094-RAJ)                                                           Washington, D.C. 20044
                                                                                                 (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 384 Filed 07/17/20 Page 6 of 7


                                            CERTIFICATE OF SERVICE
 1

 2           I hereby certify that on July 17, 2020, I electronically filed the foregoing with the Clerk of

 3 the Court using the CM/ECF system, which will send notification of such filing to all counsel of

 4 record.

 5
                                                                   /s/ Victoria M. Braga
 6                                                                 VICTORIA M. BRAGA
                                                                   Trial Attorney
 7
                                                                   Office of Immigration Litigation
 8                                                                 U.S. Dept. of Justice, Civil Division
                                                                   P.O. Box 878, Ben Franklin Station
 9                                                                 Washington, D.C. 20044
                                                                   (202) 616-5573
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Declaration of Victoria M. Braga Re:                                            UNITED STATES DEPARTMENT OF JUSTICE
     Defs’ Response to Pls’ Supplemental Brief - 6                             CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                       Ben Franklin Station, P.O. Box 878
     (Case No. 2:17-cv-00094-RAJ)                                                           Washington, D.C. 20044
                                                                                                 (202) 616-4900
Case 2:17-cv-00094-RAJ Document 384 Filed 07/17/20 Page 7 of 7




       EXHIBITS A, C-S
              FILED UNDER SEAL
